 

Exhibit 10.1

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

                WHEREAS, Clear Channel Outdoor Holdings, Inc. (“Company”) and
Christopher William Eccleshare (“Employee”) entered into an Employment Agreement
effective January 24, 2012 (“Agreement”);

 

                WHEREAS, the parties intend to enter into a new Employment
Agreement which will supersede the above-referenced Agreement, but until then
desire to amend the above-referenced Agreement;

 

                NOW, THEREFORE, for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged by the parties hereto, the
parties enter into this First Amendment to Employment Agreement (“First
Amendment”).

 


1.                   THIS FIRST AMENDMENT IS EFFECTIVE MARCH 2, 2015 (“EFFECTIVE
DATE”).

 


2.                   SECTION 2(A) (TITLE AND DUTIES) OF THE AGREEMENT IS DELETED
IN ITS ENTIRETY AND REPLACED AS FOLLOWS:

 

(a)           Title and Duties.  Employee’s title is Chairman and Chief
Executive Officer of Clear Channel International and he will perform job duties
that are usual and customary for this position.  Employee will report to Robert
W. Pittman, the Chairman and Chief Executive Officer of Company, and shall
perform such duties on behalf of the Company which are reasonably consistent
with his position and status as may be assigned by the Chairman and Chief
Executive Officer from time to time.  Employee acknowledges receipt of the
Company’s Code of Business Conduct and Ethics and will review and abide by its
terms.  Employee shall have the right to contribute to and approve any internal
and/or external announcements regarding Employee’s change in title and duties as
contemplated by this First Amendment in advance of publication; however,
Employee shall have no further approval rights regarding such announcements
going forward provided always that the Company shall ensure that any further
announcements are consistent with and in the spirit of the agreed announcements.
 

 


3.                   SECTION 8(D)(II) (SUB-SECTION WITHIN TERMINATION BY
EMPLOYEE FOR GOOD REASON) IS DELETED IN ITS     ENTIRETY AND REPLACED AS
FOLLOWS:

 


(II) A MATERIAL CHANGE IN EMPLOYEE’S TITLES, DUTIES OR AUTHORITIES; PROVIDED
THAT FOR PURPOSES OF THIS SUB-CLAUSE (II) EMPLOYEE MAY NOT TRIGGER “GOOD REASON”
AS A RESULT OF THE CHANGE IN POSITION AND DUTIES RELATED TO THIS FIRST AMENDMENT
FOR A PERIOD OF ONE (1) YEAR AFTER THE EFFECTIVE DATE, AFTER WHICH COMPANY
ACKNOWLEDGES EMPLOYEE CAN EXERCISE THE RIGHT TO TRIGGER GOOD REASON AS A RESULT
OF THE CHANGE IN HIS POSITION AND DUTIES RELATED TO THIS FIRST AMENDMENT FOR
THIRTY (30) DAYS AS PROVIDED FOR AND IN ACCORDANCE WITH THE TERMS OF THIS
SECTION 8(D).  


4.                   SECTION 3(F)(II)  (SUB-SECTION WITHIN EXPENSES) IS DELETED
IN ITS ENTIRETY AND REPLACED AS FOLLOWS:

 


(II)  THE COMPANY AGREES TO REIMBURSE EMPLOYEE FOR REASONABLE COSTS AND
EXPENSES, NOT TO EXCEED $25,000 ANNUALLY (FULLY GROSSED UP FOR APPLICABLE
TAXES), ASSOCIATED WITH EMPLOYEE’S FILING OF HIS US AND UK PERSONAL INCOME TAX
RETURNS, AS APPLICABLE, WHICH THE PARTIES AGREE SHALL CONTINUE FOR A PERIOD OF
TWELVE (12) MONTHS AFTER EMPLOYEE’S TERMINATION DATE.


5.                   THE LAST PARAGRAPH OF SECTION 9(A) (“RELOCATION FEE”) IS
AMENDED FOR CLARIFICATION, AND THE PARAGRAPH SHALL NOW READ AS FOLLOWS:

 

 


 

1

 

--------------------------------------------------------------------------------

 


THE “RELOCATION FEE” SHALL INCLUDE REIMBURSEMENT OF THE REASONABLE RELOCATION
EXPENSES FOR EMPLOYEE AND EMPLOYEE’S FAMILY FROM NEW YORK CITY TO LONDON THAT
ARE INCURRED EITHER DURING EMPLOYMENT OR WITHIN TWELVE (12) MONTHS OF EMPLOYEE’S
TERMINATION INCLUDING REIMBURSEMENT FOR THE NEW YORK APARTMENT LEASE BREAKAGE
FEE, AND THE REASONABLE COSTS AND EXPENSES OF SHIPPING FIXTURES AND FITTINGS
OWNED BY EMPLOYEE FROM COMPANY’S NEW YORK APARTMENT TO EMPLOYEE’S HOME ADDRESS
IN THE UK, SUBJECT TO SUBMISSION OF EXPENSES AND RECEIPTS IN ACCORDANCE WITH THE
COMPANY’S REIMBURSEMENT POLICY (COLLECTIVELY, THE “RELOCATION FEE”). 


6.                   THIS FIRST AMENDMENT REPRESENTS THE COMPLETE AND TOTAL
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE CONTENT THEREOF, AND CANNOT BE
MODIFIED OR ALTERED EXCEPT IF DONE SO IN WRITING, AND EXECUTED BY ALL PARTIES. 
ALL OTHER PROVISIONS OF THE AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.

 

                IN WITNESS WHEREOF, the parties hereto have executed this First
Amendment on the date written below and upon full execution by all parties, this
Agreement shall be effective as set forth in Section 1 above.

 

EMPLOYEE:

 

 

/s/ Christopher William Eccleshare ________             
                                Date:  3/2/15___________________ 

Christopher William Eccleshare

 

 

COMPANY:

 

 

/s/ William B. Feehan_____________________        
                                Date:  3/3/15___________________ 

William B. Feehan

 

2

 

--------------------------------------------------------------------------------